DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A remote monitoring system for a utility vehicle, comprising: a utility vehicle subsystem; and a central system; wherein the utility vehicle subsystem is configured to be arranged proximate a part of a the utility vehicle; wherein the central system comprises a processing unit and an information transmission unit; wherein the central system is positioned remotely and independently of the utility vehicle; wherein the utility vehicle subsystem comprises a transmitter unit, a receiver unit, a processing system and a sensor system; wherein the sensor system is configured to record at least one dynamic vehicle characteristic value, and transmit the at least one dynamic vehicle characteristic value to the processing system; wherein the transmitter unit and the receiver unit are configured to transmit the at least one dynamic vehicle characteristic value from the processing system to the central system through the Internet; and wherein the at least one dynamic vehicle characteristic value is selected from the group consisting of: position of the utility vehicle, wheel bearing temperature, current tire pressure, wear state of the brake system and/or of its subcomponents, speed and acceleration of the utility vehicle, position of support winches on the utility vehicle, loading of the axles of the utility vehicle, pressure in air springs of the utility vehicle, an energy state in an energy storage device, position of individual axles of the utility vehicle relative to a body of the utility vehicle, fill level of storage tanks, and brake pressure.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 13, A remote monitoring system for a utility vehicle, comprising: a utility vehicle subsystem; and a central system, wherein the utility vehicle subsystem is configured to be arranged proximate a part of the utility vehicle, wherein the central system comprises a processing unit and an information transmission unit, wherein the central system is positioned independently of the utility vehicle, wherein the utility vehicle subsystem comprises a transmitter unit, a receiver unit, a processing system and a sensor system, wherein the sensor system is configured to record at least one dynamic vehicle characteristic value, and transmit the at least one dynamic vehicle characteristic value to the processing system, wherein the transmitter unit and the receiver unit are configured to transmit the at least one dynamic vehicle characteristic value from the processing system to the central system, wherein the at least one dynamic vehicle characteristic value is selected from the group consisting of: position of the utility vehicle, wheel bearing temperature, current tire pressure, wear state of the brake system and/or of its subcomponents, speed and acceleration of the utility vehicle, position of support winches on the utility vehicle, loading of the axles of the utility vehicle, pressure in air springs of the utility vehicle, an energy state in an energy storage device, position of individual axles of the utility vehicle relative to a body of the utility vehicle, fill level of storage tanks, and brake pressure, and wherein the processing system is configured to code the data transmitted to the transmitter unit and/or decode the data received from the receiver unit.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 16, A remote monitoring system for a utility vehicle, comprising: a utility vehicle subsystem; and a central system, wherein the utility vehicle subsystem is configured to be arranged proximate a part of the utility vehicle, wherein the central system comprises a processing unit and an information transmission unit, wherein the central system is positioned independently of the utility vehicle, wherein the utility vehicle subsystem comprises a transmitter unit, a receiver unit, a processing system and a sensor system, wherein the sensor system is configured to record at least one dynamic vehicle characteristic value, and transmit the at least one dynamic vehicle characteristic value to the processing system, wherein the transmitter unit and the receiver unit are configured to transmit the at least one dynamic vehicle characteristic value from the processing system to the central system, wherein the at least one dynamic vehicle characteristic value is selected from the group consisting of: position of the utility vehicle, wheel bearing temperature, current tire pressure, wear state of the brake system and/or of its subcomponents, speed and acceleration of the utility vehicle, position of support winches on the utility vehicle, loading of the axles of the utility vehicle, pressure in air springs of the utility vehicle, an energy state in an energy storage device, position of individual axles of the utility vehicle relative to a body of the utility vehicle, fill level of storage tanks, and brake pressure, and wherein the central system is configured to transmit data from and/or to at least one information display unit using the information transmission unit.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666